Citation Nr: 1646994	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for stroke residuals, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1968 to October 1969.  The Veteran also served in the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the RO in Newington, Connecticut, which, in pertinent part, denied service connection for a stroke.  Upon receiving additional evidence during the one-year appeal period, the RO in Providence, Rhode Island, continued the denial in a February 2013 rating decision.  This case was previously before the Board in October 2015, where the Board denied service connection for stroke residuals.

The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2016, the Court granted a Joint Motion for Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  Specifically, the parties agreed that the Board erred in failing to remand to obtain an examination and opinion concerning whether the stroke residuals were related to Agent Orange exposure during service.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), as the Board is granting service connection stroke residuals in this decision, which is a total grant of benefits as to the issue on appeal, the Board need not further address compliance with the remand order.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

In a September 2016 letter, the Veteran's representative advanced that the issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that, while the issues of entitlement to TDIU and increased disability ratings for service-connected disabilities have previously been adjudicated by the Agency of Original Jurisdiction (AOJ), any such issues have either not been appealed to the Board and/or were withdrawn prior to certification to the Board.  As such, the issue of entitlement to a TDIU has never come before the Board, including even at the notice of disagreement stage, the Board does not have jurisdiction over the issue of TDIU, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(6) (2016).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

2.  The Veteran had a stroke in July 2010 and was treated for subsequent residual symptoms.

3.  The Veteran's July 2010 stroke, along with resulting residuals, is etiologically related to herbicide exposure during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for stroke residuals have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for stroke residuals, which is a complete grant of the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Stroke Residuals

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, stroke residuals are not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, stroke residuals are not a disease for which presumptive service connection based exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that a prior stroke he had was related to exposure to the herbicide Agent Orange during service.  As noted in the August 2013 supplemental statement of the case (SSOC) and the October 2015 Board decision, the Veteran has qualifying service in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents during active service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

A July 14, 2010 private treatment (medical) record reflects that the Veteran complained of symptoms of a possible stroke.  After a negative magnetic resonance imaging (MRI), a subsequent July treatment record noted that the Veteran may have had a transient ischemic attack (TIA).  Additional treatment was received by the Veteran, and the report from a July 17, 2010, private treatment record reflects that a private examiner opined that it was "clear the patient has had a stroke in spite of the negative MRI scan of the brain" and the Veteran "should be considered as a stroke patient and treated with appropriate rehabilitation."  For these reasons, the Board finds that the Veteran had a stroke in July 2010 and subsequently underwent treatment for residuals from the stroke.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's July 2010 stroke, along with any subsequent residuals, is related to active service.  VA has received an August 2016 private opinion from a board certified and residency trained occupational and environmental physician who is a member of the National Academy of Science's Committee on Toxicology and has experience with Agent Orange cases.  After reviewing all the evidence of record, the private examiner opined that it was at least as likely as not that the July 2010 stroke was caused by exposure to Agent Orange during service.  In rendering this opinion, the private examiner reviewed the relevant medical literature and discussed how chemicals found within Agent Orange can interact with the body to result in a stroke.

The Veteran, who is presumed to have been exposed to the herbicide Agent Orange during service, experienced a stroke in July 2010 and was subsequently treated for potential residual symptoms.  A qualified private physician has opined that it is at least as likely as not that the Agent Orange exposure subsequently resulted in the July 2010 stroke.  There is no other medical opinion to the contrary.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the July 2010 stroke, along with resulting residuals, is etiologically related to herbicide exposure during service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for stroke residuals is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


